ORDER

PER CURIAM.
Defendant appeals his conviction by a jury for one count of distribution of a controlled substance, § 195.211, RSMo Supp.1991. The court sentenced him as a prior and persistent offender and a persistent drug offender to a prison term of twenty years without possibility of probation or parole and ordered the sentence to run consecutively to the sentence he was serving on an unrelated conviction. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the *774reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).